IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JEFFREY WARREN HERRICK,              NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3564

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed April 3, 2017.

An appeal from the Circuit Court for Duval County.
Steven Whittington, Judge.

Andy Thomas, Public Defender, Laurel Cornell Niles, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., CONCUR.